t c memo united_states tax_court mohammad a sultan and miriam akhter petitioners v commissioner of internal revenue respondent docket no filed date mohammad a sultan and miriam akhter pro sese michael a raiken for respondent memorandum opinion gerber judge respondent determined income_tax deficiencies and penalties as follows year deficiency penalties sec_6662 sec_6663 dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure respondent’s motion for partial summary_judgment was filed date on date the court ordered petitioners to file an objection if any to respondent’s motion on or before date no objection or response to respondent’s motion has been received from petitioners the issues for which respondent has moved for summary_judgment include whether petitioners understated their gross_receipts and sales reported on schedules c profit or loss from business by dollar_figure and dollar_figure for and respectively and petitioners are liable for the sec_6663 civil this case was previously set for trial on date at baltimore maryland respondent had filed a motion for partial summary_judgment on date and petitioners were given until date to respond or object the motion was set for a hearing at the date trial session petitioners failed to respond or object and instead asked for a continuance so that they could obtain counsel the case was continued on that basis and respondent’s date motion for partial summary_judgment was denied without prejudice if respondent is successful in his partial summary_judgment motion other issues determined in the notice_of_deficiency remain for trial all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure fraud_penalty for underpayments for and resulting from failure to report gross_income with intent to evade tax background4 petitioners drove taxi cabs in addition petitioner miriam akhter sold jewelry and petitioner mohammad a sultan sold musical instruments and equipment he operated the following businesses cartier sound inc deura inc deura investments inc deen international inc apex distributions deura products deura harpes tripleeightusa american music supply m a s imports inc apex industries inc and deura music supply mr sultan used various names or aliases in his business activities petitioners received payment for the goods they sold by means of checks cash and credit card payments petitioners received income that was not reported to respondent on their and income_tax returns petitioners did not maintain complete or adequate_records of their income- producing activities and they did not submit records to respondent’s agent during the audit examination respondent determined petitioners’ adjusted_gross_income the background facts are based on respondent’s affirmative allegations in the answer that were deemed admitted by the court’s order dated date pursuant to rule c for and using the bank_deposits method of reconstructing income petitioners made the following deposits into bank accounts during and account no bank depositor wachovia ms akhter dollar_figure dollar_figure bank of america mr sultan dollar_figure dollar_figure wachovia mr sultan dollar_figure dollar_figure ms akhter -0- dollar_figure wachovia cartier sound dollar_figure dollar_figure wachovia wachovia d b a deura harps n a -0- dollar_figure total bank_deposits dollar_figure dollar_figure respondent determined the following nontaxable sources nontaxable sources refunds federal tax stimulus refund check reversals nonsufficient funds checks -0- dollar_figure transfers between accounts dollar_figure dollar_figure total nontaxable sources deposits dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- petitioners reported total gross_receipts or sales of dollar_figure for and dollar_figure for respondent determined petitioners’ unreported adjusted_gross_income for and as follows dollar_figure total bank_deposits less nontaxable items big_number big_number net taxable deposits dollar_figure dollar_figure dollar_figure less income reported unreported gross_receipts big_number big_number dollar_figure dollar_figure petitioners’ failure to maintain complete records of income and their failure to provide complete and accurate records to respondent were fraudulent with the intent to evade tax petitioners made false and misleading statements to respondent’s agent during the examination petitioners fraudulently and with intent to evade tax underpaid their tax for and by dollar_figure and dollar_figure respectively discussion summary_judgment is appropriate where there is no genuine issue of material fact rule b 98_tc_518 aff’d 17_f3d_965 7th cir respondent set forth material allegations in his answer establishing that petitioners had with intent to evade tax fraudulently underpaid their tax by dollar_figure and dollar_figure for and respectively after the time for filing a reply had expired respondent moved under rule c that the undenied allegations in the answer be deemed admitted the court issued a notice to petitioners to file a reply or otherwise object but petitioners failed to file a reply or make any response to respondent’s motion or the court’s notice accordingly respondent’s motion was granted and the allegations in respondent’s answer were deemed admitted see rule c respondent has advanced those deemed admitted allegations to support his motion for partial summary_judgment respondent is required to show that income was not reported and that the resulting underpayments of tax were fraudulent respondent’s allegations in his answer which were deemed admitted by the court on date met the burden of proving fraud by clear_and_convincing evidence as required by sec_7454 and rule b see 77_tc_334 see also 85_tc_267 ellis v commissioner tcmemo_2012_250 we accordingly hold that petitioners failed to report income of dollar_figure and dollar_figure for and respectively and that they are liable for civil_fraud penalties on the resulting underpayments of tax under sec_6663 because issues remain concerning whether certain expenses are allowable and whether an accuracy-related_penalty under sec_6662 applies to any underpayments of tax that may result from disallowed expense deductions an appropriate order will be issued granting respondent’s motion for partial summary_judgment
